Appeal by the People from an order of the Supreme Court, Westchester County (Delaney, J.), dated April *6753, 1984, which, after a hearing, granted those branches of the defendants’ omnibus motions which were to suppress certain evidence.
Ordered that the order is affirmed.
The hearing court correctly determined that the order directing the defendant Burks back into his car was a seizure not based upon a reasonable suspicion and was therefore improper (see, People v Harrison, 57 NY2d 470). Further, as it is clear from the facts in the record that all of the defendants were effectively seized at that point, the court properly granted those branches of their motions which were to suppress evidence. Mollen, P. J., Thompson, Brown and Niehoff, JJ., concur.